DECISION
The plaintiffs in this case are chiefs of the Villages of Pavaiai, Malaeloa and Faleniu in the Western District, and the defendant is a chief of Leone in the same District. The lands in dispute, OLOVALU, LEFISO and FANE-ATA are located in the County of Tualatai, and not far distant from the villages of Pavaiai, Malaeloa and Faleniu. The lands adjoin each other and it is claimed on behalf of the defendant that OLOVALU is the general name for the three pieces.
In the year 1907, the defendant, Uo Sopoaga surveyed the property, whereupon the plaintiffs brought this action denying the claim of the defendant to any of the property.
Upon the trial, plaintiffs showed a long train of ancestry reaching far back to a man known as “Olo” who lived on the land with his wife “Valu” whence the name of the settlement was derived. The testimony of the plaintiffs showed that they have continually used and cultivated the land since the time of “Olo” to the present day, and that they *242have cut their tax copra from the land since the beginning of the present Government.
Defendant, Uo Sopoaga, claims the land as a member of the Ilaoa and Tuiloua families, and traces back this claim to one Leutele, a chief of Atua District in Upolu. The testimony is far from clear as to the time that Leutele controlled or is alleged to have controlled this land, but it was prior to the advent of Christianity to the Samoan Island in the early part of the nineteenth century. According to the tradition presented by defendant, Leutele authorized his son Taatofa, to take possession of the land in dispute, and Taatofa came to Tutuila and lived upon the land by virtue of the authority of the Upolu Chief, Leutele. The defendant claims that he and his family are the direct descendants of Taatofa, and that they used the land, and at times occupied it, until the beginning of the present Government, when their claims were disputed by the plaintiffs.
The testimony of Naomi, an aged witness on behalf of defendant, showed that she had made use of the land many years ago, but that she had left the land on a journey to some islands to the west, and when she returned to Tutuila did not again go upon the land or make any further use of it.
Tuiloua, another witness for defendant, testified that he had used the land by cultivating a taro plantation on the eastern side at the time he married into a Pavaiai family, and while he was living in the family of Galoia, one of the plaintiffs. Tuiloua also left the property and has made no practical use of it since that time.
The testimony also showed that at one time the defendant and his ancestors used the land for the purpose of making oil from candle-nut trees. It is also claimed that defendant occasionally brought cocóanuts and bananas from the land to his home in Leone. Defendant was unable to fix the various times when the property has been used by his fam*243ily. He admitted that there were no candle-nut trees on the land at present, and that he could not show any cocoanut trees on the land which had been planted by defendant or his family. Both plaintiffs and defendant claim there are graves of their ancestors on the property, but the graves of plaintiffs’ ancestors have been kept in order, while the graves of defendant’s ancestors have been neglected.
It is evident that if defendant and his family did use the land as claimed, it was so many years ago that whatever title he may have derived from the Upolu chief has been long extinguished by defendant’s abandonment of the property, and by the actual, continued, visible, notorious, distinct and hostile possession of plaintiffs under color of title by descent from Olo and Valu.
Let decree therefore issue vesting the title of the lands in dispute in plaintiffs. The plaintiffs are advised to re-survey the property and present a proper plan showing the lands of each plaintiff to this Court for confirmation.
Costs are assessed at $60.00, $30.00 to be paid by defendant and $30.00 to be paid by plaintiffs.